1

2
                                  UNITED STATES DISTRICT COURT
3

4                                        DISTRICT OF NEVADA

5    GINA POWERS,                                      Case No.: 2:18-CV-02237-RCJ-DJA
6                   Plaintiff,
7
     vs.                                               ORDER OF DISMISSAL
8
     SOCIAL SECURITY ADMINISTRATION,
9
                    Defendants.
10

11
            On May 21, 2019, the Court entered Order (ECF No. 3) granting Plaintiff’s Motion to
12
     Proceed in Forma Pauperis (ECF No. 1); filed Plaintiff’s Complaint (ECF No. 4) and dismissed
13

14   the Complaint because it did not contain any factual or jurisdictional allegations. The Court

15   granted Plaintiff leave to amend the Complaint on or before July 10, 2019. The Court
16
     encouraged the Plaintiff to visit the Social Security Administration’s website for information on
17
     how to appeal its findings and exhaust the administrative remedies.
18
            Plaintiff has failed to show good cause why this action should not be dismissed for failure
19

20   to comply with Court Order (ECF No. 3). Accordingly,

21          IT IS HEREBY ORDERED that this action is DISMISSED WITH PREJUDICE for
22
     Plaintiffs failure to comply with the Court Order (ECF No. 3).
23
            IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
24
            IT IS SO ORDERED DATED this 4th day of October, 2019.
25

26

27
                                                  ______________________________________
28
                                                  ROBERT C. JONES
